           Case 2:20-cr-00227-TLN Document 11 Filed 03/17/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     BRIAN TURNER
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-00227-TLN
                                                  )
11                   Plaintiff,                   )   STIPULATION AND ORDER TO
                                                  )   CONTINUE STATUS CONFERENCE AND
12   vs.                                          )   EXCLUDE TIME
                                                  )
13   BRIAN TURNER,                                )   Date: March 25, 2021
                                                  )   Time: 9:30 am
14                   Defendant.                   )   Hon. Troy L. Nunley
                                                  )
15                                                )
16
              IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Assistant United States Attorney Jill Thomas, attorney for Plaintiff and
18
     Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19
     for Brian Turner, that the status conference, currently scheduled for March 25, 2021, be
20
     continued to June 17, 2021 at 9:30 a.m.
21
              Defense counsel requests additional time to investigate the facts, review discovery with
22
     her client, and discuss possible resolutions. Counsel for defendant believes that failure to grant
23
     the above-requested continuance would deny counsel the reasonable time necessary for effective
24
     preparation, taking into account the exercise of due diligence
25
              Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
26
     excluded of this order’s date through and including June 17, 2021; pursuant to 18 U.S.C. §3161
27
     (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
28

       Stipulation and Order to Continue Status
       Conference and Exclude Time
       Case 2:20-cr-00227-TLN Document 11 Filed 03/17/21 Page 2 of 3


1    upon continuity of counsel and defense preparation.
2
3                                                Respectfully submitted,
4    Dated: March 16, 2021                       HEATHER E. WILLIAMS
5                                                Federal Defender
6                                                /s/ Mia Crager
7                                                MIA CRAGER
                                                 Assistant Federal Defender
8                                                Attorney for BRIAN TURNER

9
     Dated: March 16, 2021                       PHILLIP A. TALBERT
10                                               Acting United States Attorney
11                                               /s/ Jill Thomas
                                                 JILL THOMAS
12                                               Assistant U.S. Attorney
                                                 Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status
      Conference and Exclude Time
       Case 2:20-cr-00227-TLN Document 11 Filed 03/17/21 Page 3 of 3


1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including June
9    17, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the March 25, 2021 status conference shall be continued until June 17, 2021, at 9:30 a.m.
13
14   Dated: March 16, 2021
15
16                                                          Troy L. Nunley
                                                            United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status
      Conference and Exclude Time
